Citation Nr: 1515718	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-40 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for urticaria for the period from July 1, 2007 to April 30, 2008. 

2. Entitlement to a rating in excess of 30 percent for urticaria on or after May 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1974 to May 1976 and August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

During the pendency of this appeal, a November 2009 rating decision increased the Veteran's disability rating for urticaria from 10 percent to 30 percent effective May 1, 2008.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. For the period from July 1, 2007 to April 30, 2008, the Veteran's urticaria manifested by recurrent episodes; recurrent debilitating episodes requiring intermittent immunosuppressive therapy for control were not shown. 

2. Since May 1, 2008, the Veteran's urticaria manifested by recurrent debilitating episodes occurring at least four times during the past 12-month period responding to treatment with antihistamines or sympathomimetics.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for urticaria, for the period from July 1, 2007 to April 30, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7825 (2014). 

2.  Since May, 1, 2008, the criteria for the assignment of a rating in excess of 30 for recurrent urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7825 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, the Board notes that service connection had already been established and the current appeal arose from claims for increased disability ratings.  By means of a letter dated October 2007, the Veteran was informed that he should provide evidence showing that the symptoms of his service-connected disability had increased in severity, was notified of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, was advised of the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of the claim. 

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  The Veteran also had VA examinations reassessing the severity of his service-connected skin disability.  The VA examinations are adequate for rating this disability because the reports contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   Therefore, VA's duty to assist is met. 

II. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 (2014).

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The rating criteria for evaluating skin disabilities were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2014)).  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54,708.  The Veteran's claim was filed on July 17, 2007, prior to the effective date of the revised criteria, and he has not requested consideration of his claim under the revised criteria.  Therefore, those revised criteria are not for application.  In any event, the pertinent diagnostic code for consideration in this case, Diagnostic Code 7825, was unchanged by the October 2008 revisions. 

The RO has rated the Veteran's urticaria under Diagnostic Code 7806.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  However, the Board finds that Diagnostic Code 7806, while applicable to other types of skin conditions, is not applicable to the Veteran's urticaria.  Diagnostic Code 7825 specifically applies to urticaria and unlike a number of other codes for rating the skin, does not include an instruction indicating that it is appropriate to consider an alternative rating under Diagnostic Code 7806.  Thus, the Board will proceed with evaluating the Veteran's service-connected urticaria under Diagnostic Code 7825.

Under Diagnostic Code 7825, a 10 percent rating is warranted where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control.  A maximum schedular 60 percent evaluation is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.



A. Entitlement to a rating in excess of 10 percent for urticaria for the period from July 1, 2007, to April 30, 2008

Turning now to the relevant facts.  The Veteran had a VA examination in August 2006.  He complained of itching all over his body constantly.  The Veteran reported that he took Zyrtec for his condition.  The examiner observed that while the Veteran kept scratching his back and trunk during the examination, there were no skin rashes present.  The examiner also noted that the Veteran had taken corticosteroids within the last 12 months.  

A review of the Veteran's VA treatment records reflects that he receives continuous treatment for urticaria.  A January 2007 VA treatment record shows that the Veteran treated his urticaria with various antihistamines including cetirizine, ranitidine and montelukast.  In a March 2007 VA treatment record, the clinician noted that the Veteran was using periodic antihistamines but requested "creams rather than pills to try and help alleviate his pruritis."  An August 2007 VA treatment record showed that the Veteran was itching very badly because of his urticaria.  At a follow-up visit in April 2008, the Veteran's arms, legs and abdomen were covered with urticarial plaques and papiiles.   The clinical noted that the Veteran's breakout was due to exposure to air conditioning.  

The Board finds that for the period from July 1, 2007 to April 30, 2008, the Veteran did not experience recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control.   Instead, the medical evidence of record shows that the Veteran's urticaria, while recurrent, was treated with various antihistamines and topical creams.  Therefore, a 30 percent rating is not warranted for this timeframe.

B. Entitlement to a rating in excess of 30 percent for urticaria on or after May 1, 2008

Since May 1, 2008, the Veteran has not been shown to have recurrent debilitating episodes of urticaria that are not responsive to continuous immunosuppressive therapy.  A June 2008 VA medical treatment record indicated that the Veteran had urticarial plaques and papiiles over all of his arms, legs and abdomen.  The clinician recommended that the Veteran continue taking loratadine and prescribed Atarax and Tagamet.  

At his July 2008 VA examination, the Veteran reported having over 30 acute attacks within the past year.  He described constant itching and burning.  The Veteran stated that he treated his urticaria with steroid creams three to four times a day within the past 12 months in addition to loratadine.  The examiner classified the Veteran's medication as systemic antihistamine.  The examiner diagnosed the Veteran with allergic or cholinergic urticaria.  He observed that the Veteran's skin condition was located on the all over his body, but at that time mostly in his lower body.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion.  The examiner stated that the Veteran's lesions were mostly in the abdomen, genital, perineal, gluteal and lower legs.  

As support for his claim for higher ratings, Dr. R.K., the Veteran's VA treating Dermatologist, submitted an opinion letter in September 2009.  Dr. R.K. stated that he had been treating the Veteran for several years for cold urticaria.  He explained that the Veteran's condition was debilitating and made it difficult for him to go into places that have air conditioning or cool air temperatures.  Dr. R.K. noted that when the Veteran was exposed to cool temperatures, he would then breakout with urticarial lesions.  

At a more recent VA examination in January 2013, the Veteran described experiencing breaking out into hives and having to scratch all the time.  He reported that his hives got worse when he was exposed to cold weather.  The Veteran stated that he used medication to help control his urticaria.  The examiner commented that the Veteran's treatment for his urticaria included Benadryl, cetirizine, and hydroxyzine (antihistamines).  The examiner also indicated that the Veteran had 4 or more debilitating episodes in the past 12 months, which responded to treatment with antihistamines or sympathomimetics.  He also noted that the Veteran had 4 or more non-debilitating episodes in the past 12 months, which also responded to treatment with antihistamines or sympathomimetics.

Additionally, a July 2013 VA treatment record noted that the Veteran had urticaria, which was usually triggered by cold weather.  The clinical noted that he would restart the Veteran on antihistamines but stop certirizine.  A February 2014 VA treatment record indicated that the Veteran's urticaria was relatively stable.  His prescriptions for loratadine, hydroxyzine, and ranitidine were continued in conjunction with a topical cream.

Considering the medical evidence of record, a rating in excess of 30 percent since May 1, 2008 is not warranted.  In this regard, the January 2013 VA examiner specifically indicated that the medications the Veteran was taking were not considered systemic immunosuppressives.  Instead, he stated that although the Veteran had 4 or more debilitating episodes, they were controlled by antihistamines.  Accordingly, a higher 60 percent rating under Diagnostic Code 7825 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7825.  There, therefore, is no doubt to be resolved and higher ratings are not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4 .118, Diagnostic Codes 7825.

C. Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the record reflects that the Veteran has not required frequent hospitalizations for his skin disability and that the manifestations of the disability are consistent with those contemplated by the rating criteria which have been applied in this case. 

The Veteran has reported sleepiness associated with his medication, which is a symptom outside of those contemplated by the rating schedule.  However, there is no evidence that this symptom causes the Veteran to exhibit other related factors, such as marked interference with employment or recurrent hospitalizations.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  3 8 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for urticaria for the period from July 1, 2007, to April 30, 2008 is denied.

Entitlement to a rating in excess of 30 percent for urticaria on or after May 1, 2008 is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


